Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the previously presented 35 USC 102a1 rejection of claim(s) 1-7, 10, 12, 13, and 17 over Zhou have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/08/2022 with respect to clams 9, 11 and 20 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicant argues that Lenker describes an expandable transluminal sheath having an outside diameter from 4 to 12 French and an expandable diameter that permits instruments ranging up to 60 French to pass therethrough. Therefore, the sheath is configured to expand to about 15 times its size, not 400%.
Examiner respectfully disagrees. In para. 0012, Lenker describes that the expandable sheath can have a diameter range of 3-20 French i.e. the diameter must increase at least to 12 French in order for the sheath to read on the claimed size of “at least 400%”. Since the expandable sheath of Lenker is capable of reaching at least 12 French, the following combination meets the limitation.
Regarding claim 20, Applicant argues that the combination of Zhou and Marchand fails to teach or suggest "wherein the inner layer and the outer layer form a single, fused layer, and are each formed from a urethane" as recited in amended claim 20. 
Examiner respectfully disagree. “Fuse” is defined in the Merriam-Webster dictionary as “to blend thoroughly by or as if by melting together” or “to stitch by applying heat and pressure with or without the use of an adhesive”. In para. 0086 of Zhou discloses methods of bonding the the inner and outer layers via. heat bonding. Therefore, Zhou discloses melting the inner and outer layers together, thereby forming a singular structure (with the intermediate layer therebetween) to further form the sheath.
Second, Applicant argues that the polyurethane [disclosed in Zhou] is a polymer, while urethane is not.
Examiner respectfully disagrees. The claim recited “the inner and the outer layer….are each formed from a urethane”. The term “a urethane” reads as if the inner and outer layers must be formed of a type of urethane, not that the layers are formed of urethane only. As evidenced by Accisano (US 20170340867), Accisano in the same field of endeavor teaches an expandable introducer formed from a urethane and as an example lists a type of polyurethane (para. 0047). Therefore, the rejection of claim 20 over Zhou in view of Marchand will be maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 13, and 17 are under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] in view of Eversull et al. (US 20060217755) [hereinafter Eversull].
Regarding claim 1, Zhou discloses an expandable introducer 3 for a catheter 7 (Fig. 1; para. 0054), the expandable introducer comprising:
an elongate, tubular body (Fig. 2) extending between a proximal end 30 and a distal end (located at tip 28) along a longitudinal axis (Fig. 2; para. 0057), the elongate body comprising:
an inner layer 24; and 
an outer layer 20;
wherein the inner layer and the outer layer form a generally cohesive wall structure that is configured to radially expand and contract as a medical device passes along the longitudinal axis (Figs. 4-5; para. 0051);
and wherein at least one of the inner layer and the outer layer comprises an elastomer (para. 0062 and 0066).
Zhou discloses a total thickness of the sheath 3 wall (including the inner and outer layers) can be about 0.020 inches or 508 µm. However, Zhou does not expressly disclose the inner and outer layers having a uniform thickness between about 600 µm to 2500 µm.
Eversull in the same field of endeavor teaches an expandable guide sheath 30 having a uniform thickness between 0.001 to 1.25 millimeters or 1 to 1250 µm, which is within the claimed range, for the purpose of providing little resistance to expansion/contraction and conforming substantially to anatomy within which it is deployed, thereby giving the sheath the physical characteristics to adopt whatever shape/configuration that is imposed upon it (para. 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Zhou to have a uniform thickness between about 600 µm to 2500 µm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner V. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhou would not operate differently with the claimed diameter and since sheath is intended to have a total wall thickness of 508 µm, the device would function appropriately having the claimed thickness. Further, Eversell teaches that the values within the claimed range are known in the art and applicant places no criticality on the range claimed, indicating to a plurality of claim ranges from 50 µm to about 2500 µm (specification pp. [0032]).
Regarding claim 2, Modified Zhou discloses wherein the wall structure further comprises a reinforcing strut member 22 positioned between the inner layer and the outer layer (Fig. 2; para.0057 of Zhou).
Regarding claim 3, Modified Zhou discloses wherein the reinforcing strut comprises a shape memory alloy (para. 0063 of Zhou).
Regarding claim 4, Modified Zhou discloses wherein the shape memory alloy is nitinol (para. 0063 of Zhou).
Regarding claim 5, Modified Zhou discloses wherein both the inner layer and the outer layer comprise an elastomer (para. 0062 and 0066 of Zhou).	 
Regarding claim 7, Modified Zhou discloses wherein the elastomer is selected from the group consisting of a silicon elastomer, butadiene rubber, ethylene-propylene elastomer, ethylene-propylene-diene terpolymer elastomer, styrene butadiene styrene block polymer, urethane, ethylene propylene copolymer, ethylene propylene diene copolymer, ethylene vinyl alcohol polymer, and combinations thereof (para. 0089 of Zhou).
Regarding claim 10, Modified Zhou discloses wherein the elongate, tubular body of the introducer expands and contracts between about 5 and 25 French (para. 0090 of Zhou discloses that the introducer expands and contracts between 0.15 -0.4 inches or 11.43 - 30.48 French).
Regarding claim 17, Modified Zhou discloses an expandable introducer 3 for a catheter 7 (Fig. 1; para. 0054), the expandable introducer comprising:
an elongate, tubular body (Fig. 2) extending between a proximal end 30 and a distal end (located at tip 28) along a longitudinal axis (Fig. 2; para. 0057), the elongate body comprising:
an inner layer 24;
an outer layer 20; and 
a nitinol reinforcing strut member 22 located between the inner layer and the outer layer (Fig. 2; para. 0057 and 0063);
wherein the inner layer and the outer layer form a generally cohesive wall structure that is configured to radially expand and contract as a medical device passes along the longitudinal axis (Figs. 4-5; para. 0051);
and wherein at least one of the inner layer and the outer layer comprises an elastomer (para. 0062 and 0066).
Zhou discloses a total thickness of the sheath 3 wall (including the inner and outer layers) can be about 0.020 inches or 508 µm. However, Zhou does not expressly disclose the inner and outer layers having a uniform thickness between about 600 µm to 2500 µm.
Eversull in the same field of endeavor teaches an expandable guide sheath 30 having a uniform thickness between 0.001 to 1.25 millimeters or 1 to 1250 µm, which is within the claimed range, for the purpose of providing little resistance to expansion/contraction and conforming substantially to anatomy within which it is deployed, thereby giving the sheath the physical characteristics to adopt whatever shape/configuration that is imposed upon it (para. 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Zhou to have a uniform thickness between about 600 µm to 2500 µm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner V. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhou would not operate differently with the claimed diameter and since sheath is intended to have a total wall thickness of 508 µm, the device would function appropriately having the claimed thickness. Further, Eversell teaches that the values within the claimed range are known in the art and applicant places no criticality on the range claimed, indicating to a plurality of claim ranges from 50 µm to about 2500 µm (specification pp. [0032]).
Regarding claim 8, Modified Zhou discloses all of the limitations set forth above in claim 7, including wherein the elastomer is selected from the group consisting of a silicon elastomer, butadiene rubber, ethylene-propylene elastomer, ethylene-propylene-diene terpolymer elastomer, styrene butadiene styrene block polymer, urethane, ethylene propylene copolymer, ethylene propylene diene copolymer, ethylene vinyl alcohol polymer, and combinations thereof (para. 0089 of Zhou). However, Modified Zhou fails to disclose wherein the elastomer is formed from urethane.
Eversull further teaches that the expandable guide sheath 30 may be constructed from urethane for the purpose of providing a relatively thin, flexible sheath (para. 0087). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the inner and outer layers of Modified Zhou to construct the expandable sheath out of urethane in view of Eversull’s teaching that such a material is known in the art for construction of expandable sheaths and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Regarding claims 9 and 18, although Modified Zhou does not explicitly disclose wherein the inner layer and the outer layer are comprised of a urethane. Modified Zhou discloses a list of all materials that make up the elastic components of the elastomeric material used to form the outer layer and the inner layer including polyurethane (para. 0089 of Zhou). Additionally, para. 0062 and 0065 of Zhou discloses that the soft/elastomeric portions of the inner layer are made of a similar material. Since the reference indicates that both layers can be made from similar material it would have been obvious to one of ordinary skill in the art to obtain from this teaching that the inner and outer layers can be made from the same material in order to reduce manufacturing costs. Since it would have been obvious to form the inner and outer layers from the same material, it would be further obvious to have the inner and outer layers be formed from polyurethane since Zhou lists polyurethane as one of the elastomeric materials (para. 0089 of Zhou). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] and Eversull et al. (US 20060217755) [hereinafter Eversull] as applied to claim 2 above, and further in view of Lenker et al. (US 20060052750) [hereinafter Lenker].
Regarding claim 11, Modified Zhou discloses all the limitations set forth above in claim 2, including an expandable introducer comprising an elongate, tubular body having an inner layer 24, an outer layer 20 and a reinforcing strut member 22 positioned between the inner layer and the outer layer. However, Modified Zhou fails to disclose wherein the elongate, tubular body of the introducer is sized and configured to expand to at least about 400% .
Lenker in the same field of endeavor teaches an expandable sheath comprising an elongate, tubular body (Figs. 3A-C), wherein the elongate, tubular body of the sheath is sized and configured to expand to at least about 400% (para. 0012) for the purpose of allow the expandable sheath to pass large instruments therethrough (para. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongate, tubular body of the sheath in Modified Zhou to include the ability to expand about 400% in size, as taught by Lenker, in order to allow the sheath to expand to pass larger diameter instruments therethrough (para. 0012).
	
Claims 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] and Eversull et al. (US 20060217755) [hereinafter Eversull] as applied to claims 1 and 17 above, and further in view of Marchand et al. (US 8568472) [hereinafter Marchand].
Regarding claims 14-16, and 19, Modified Zhou discloses all of the limitations set for above in claims 1 and 8 including an expandable introducer comprising an inner layer 24 and an outer layer 20. However, Modified Zhou fails to disclose wherein at least the inner layer of the elongate, tubular body comprises a plurality of openings that are substantially the same size and configured to permit radial expansion and contraction of the introducer as the medical device passes along the longitudinal axis; wherein the shape of the plurality of openings are selected from the group consisting of a slit, a diamond, a dog bone, an oval, a circle, a rectangle, a square, a triangle, a star, a pentagon, a channel, a hexagon, a polygon, an irregular polygon, an ellipse, a trapezoid, a rhombus and combinations thereof.
Marchand in the same field of endeavor further teaches the inner layer 906 is formed from a laser cut tube having a plurality of slits 920 that are substantially the same size (Fig. 26E) for the purpose of allowing the tube to radially expand and contract (Fig. 26E; col. 23 lines 23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inner layer in Modified Zhou to include the plurality of slits as taught by Marchand in order to provide additional expansile characteristics to the sheath/introducer (col. 23 lines 23-27).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160296332) [hereinafter Zhou] in view of Marchand et al. (US 8568472) [hereinafter Marchand].
Regarding claim 20, Zhou discloses an expandable introducer 3 for a catheter 7 (Fig. 1; para. 0054), the expandable introducer comprising:
an elongate, tubular body (Fig. 2) extending between a proximal end 30 and a distal end (located at tip 28) along a longitudinal axis (Fig. 2; para. 0057), the elongate body comprising:
an inner layer 24;
an outer layer 20; and 
a nitinol reinforcing strut member 22 located between the inner layer and the outer layer (Fig. 2; para. 0057 and 0063);
wherein the inner layer and the outer layer form a wall structure that is configured to radially expand and contract as a medical device passes along the longitudinal axis (para. 0051),
wherein the inner layer and the outer layer form a single fused layer [Fuse is defined in the Merriam-Webster dictionary as to blend thoroughly by or as if by melting together” or “to stitch by applying heat and pressure with or without the use of an adhesive”; para. 0086 of Zhou discloses that the inner and outer layers are heat bonded together. Therefore, the inner and outer layers of Zhou are melted together to form a singular structure i.e. the sheath]
However, Zhou fails to disclose the inner layer including a plurality of openings.
Marchand in the same field of endeavor teaches an expandable sheath 900 comprising an inner layer 906 and an outer layer 908, wherein the inner layer 906 is formed from a laser cut tube having a plurality of slits 920 that are substantially the same size (Fig. 26E) for the purpose of allowing the tube to radially expand and contract (Fig. 26E; col. 23 lines 23-27) [note: Figs. 26A-E have reference numbers 900-920, which is incorrectly referenced as 25A-E in the written description of Marchand].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the inner layer in Zhou/Modified Zhou to include the plurality of slits as taught by Marchand in order to provide additional expansile characteristics to the sheath/introducer (col. 23 lines 23-27).
Zou further fails to disclose wherein the inner layer and the outer layer are each formed from a urethane.
 Although Zhou does not explicitly disclose wherein the inner layer and the outer layer are comprised of a urethane. Zhou discloses a list of all materials that make up the elastic components of the elastomeric material used to form the outer layer and the inner layer including polyurethane (para. 0089). Additionally, para. 0062 and 0065 of Zhou discloses that the soft/elastomeric portions of the inner layer are made of a similar material. Since the reference indicates that both layers can be made from similar material it would have been obvious to one of ordinary skill in the art to obtain from this teaching that the inner and outer layers can be made from the same material in order to reduce manufacturing costs. Since it would have been obvious to form the inner and outer layers from the same material, it would be further obvious to have the inner and outer layers be formed from polyurethane since Zhou lists polyurethane as one of the elastomeric materials (para. 0089).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771